Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to application communication filed on 7/12/2022.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 10 and 16 are independent claims. 


Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended to “a . 
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11423192. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite every element of the patented claims and therefore, anticipate the patented claims. 
Instant Application 
US 11423192 B2
Claim 1
Claim 1
Claim 2
Claim 6
Claim 3
Claim 7
Claim 4
Claim 8
Claim 5
Claim 8
Claim 6
Claim 8
Claim 7
Claim 8 
Claim 8
Claim 1
Claim 9
Claim 1 
Claim 10
Claim 9
Claim 11
Claim 9
Claim 12
Claim 11
Claim 13
Claim 9
Claim 14
Claim 9
Claim 15
Claim 14
Claim 16
Claim 1 
Claim 17
Claim 1
Claim 18
Claim 6
Claim 19
Claim 7
Claim 20
Claim 8





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keslin et al. (hereinafter “Keslin”), U.S. Published Application No. 20160378737 A1 in view of Frank; Edgar, U.S. Published Application No. 20130159961 A1. 
Claim 1:
Keslin teaches  A non-transitory, tangible, computer-readable medium, comprising computer- executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: (e.g., memory comprising software instructions for a processor to execute as illustrated in Figure 5, par. 103; Depending on the configuration and type of computing device, the system memory 504 may comprise, but is not limited to, volatile storage (e.g., random access memory), non-volatile storage (e.g., read-only memory), flash memory, or any combination of such memories. The system memory 504 may include an operating system 505 and one or more program modules 506 suitable for running software applications 550, such as editors and endpoints.)



creating a local copy of an project file representative of the shared  project file on a storage component accessible by the one or more processors; (e.g., each co-author creating a local copy of a shared document to make edits locally on their own computing device (i.e., storage component accessible by the one or more processors) Par. 50; FIG. 1G illustrates a progression from FIG. 1F in which the coauthors each make changes to their copies of the document 120. The user of the first computing device 110A has made an edit to add the text "lingua, instututis" at the end of the first paragraph 141A, while the user of the second computing device has made an edit to the end of the first paragraph 141B to add the text "lorem ipsum" in a bold format.)

receiving, via a graphical user interface (GUI), an input indicative of one or more modifications to the local copy of the  project file; (e.g., receiving edits to modify a local copy of a shared document par. 50; FIG. 1G illustrates a progression from FIG. 1F in which the coauthors each make changes to their copies of the document 120.The user of the first computing device 110A has made an edit to add the text "lingua, instututis" at the end of the first paragraph 141A, while the user of the second computing device has made an edit to the end of the first paragraph 141B to add the text "lorem ipsum" in a bold format. Each of the copies of the document 120 implement their respective user's edits as concrete changes and display the coauthor's edits as rumored changes.)

implementing the one or more modifications to the local copy of the  project file based on the input; (e.g., receiving edits to modify a local copy of a shared document par. 50; FIG. 1G illustrates a progression from FIG. 1F in which the coauthors each make changes to their copies of the document 120. The user of the first computing device 110A has made an edit to add the text "lingua, instututis" at the end of the first paragraph 141A, while the user of the second computing device has made an edit to the end of the first paragraph 141B to add the text "lorem ipsum" in a bold format. Each of the copies of the document 120 implement their respective user's edits as concrete changes and display the coauthor's edits as rumored changes.)

identifying one or more differences between the local copy of the  project file and the shared  project file, wherein the one or more differences are associated with the one or more modifications; and(e.g., identifying differences between local copy and shared master document as “rumored changes” par. 50; Each of the copies of the document 120 implement their respective user's edits as concrete changes and display the coauthor's edits as rumored changes. Par. 51; In various aspects, rumored changes may be offset from the content and concrete changes to prevent interference. As illustrated in the example of FIG. 1G, the first document 120A and the second document 120B have applied an offset of one character to display the rumored changes inline behind the local edits. In another example, an offset may display the rumored change inline ahead of local edits. In other aspects, the rumored change may be displayed overlaid with the concrete change, where the section animates between the two changes.)

presenting, via the GUI, a notification indicative of the one or more differences between the local copy of the  project file and the shared  project file. (e.g., presenting a GUI (i.e., notification) with an offset or overlaid indication indicative of the one or more differences; par. 51; Par. 51; In various aspects, rumored changes may be offset from the content and concrete changes to prevent interference. As illustrated in the example of FIG. 1G, the first document 120A and the second document 120B have applied an offset of one character to display the rumored changes inline behind the local edits. In another example, an offset may display the rumored change inline ahead of local edits. In other aspects, the rumored change may be displayed overlaid with the concrete change, where the section animates between the two changes.)

Keslin fails to expressly teach accessing a shared industrial automation project file, wherein the shared industrial automation project file, when executed by an industrial automation controller, causes one or more industrial automation components to perform an industrial automation process;

However, Frank teaches accessing a shared industrial automation project file, wherein the shared industrial automation project file, when executed by an industrial automation controller, causes one or more industrial automation components to perform an industrial automation process; (e.g., Examiner relies on Frank to teach local and shared industrial automation project as recited in the claims abstract; A method and arrangement for planning and/or programming a project of an industrial automation arrangement by a plurality of users, wherein a workstation having at least one application for the planning and/or programming is associated with each of the users, where the project comprises a plurality of objects and objects are accessed by workstations.) par. 5; Such applications comprise, for example, aids for planning (arranging and connecting) the components (hardware planning), applications for programming controllers (PLCs=programmable logic controllers), applications for creating programs for control and monitoring devices (HMI=human machine interface), aids for planning networking, aids for programming and planning (designing) drives etc.
Par. 6; In the case of relatively large installations and projects, the development, planning and programming are often performed collaboratively by a plurality of users using a plurality of planning workstations; a multi-user system is also referred to. In this case, the programming and planning are often distributed among different developers and users, both according to functions, such as hardware planning, PLC programming or HMI programming, and within the respective functions, such as for different functions of components or for different modules in PLC programs.)

	In analogous art of collaborating on project files, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the project files as taught by Keslin with the industrial automation project file as taught by Frank, with a reasonable expectation of success, to yield predictable and expected results of collaboration on a shared file to produce a project file. One of ordinary skill would have been motivated to combine the references in effort to provide specialized planning, development, and programming for large installations and project that require multiple users to accommodate the needs of the project. (see Frank; paras. 5,6)

Claim 16:
Claim 16 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject to claim 16. 

Claim 17 depends on claim 16:
As noted above, Keslin/Frank teaches updating the shared industrial automation project file based on the one or more modifications, wherein the updated shared industrial automation project file, when executed by the industrial automation controller, causes one or more additional industrial automation components to perform a second industrial automation process. (e.g., Examiner relies on Frank to teach updated local and updated shared industrial automation project as recited in the claims Examiner submits that the multi-user of Frank collaborate to modify a project file to perform different industrial automation processes.  Frank; abstract; A method and arrangement for planning and/or programming a project of an industrial automation arrangement by a plurality of users, wherein a workstation having at least one application for the planning and/or programming is associated with each of the users, where the project comprises a plurality of objects and objects are accessed by workstations.) par. 5; Such applications comprise, for example, aids for planning (arranging and connecting) the components (hardware planning), applications for programming controllers (PLCs=programmable logic controllers), applications for creating programs for control and monitoring devices (HMI=human machine interface), aids for planning networking, aids for programming and planning (designing) drives etc.
Par. 6; In the case of relatively large installations and projects, the development, planning and programming are often performed collaboratively by a plurality of users using a plurality of planning workstations; a multi-user system is also referred to. In this case, the programming and planning are often distributed among different developers and users, both according to functions, such as hardware planning, PLC programming or HMI programming, and within the respective functions, such as for different functions of components or for different modules in PLC programs.)


Claims 2-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keslin/Frank as cited above, and applied to claim 1, in further view of Antebi et al. (hereinafter “Antebi”), U.S. Published Application No. 20120192055 A1.
Claim 2 depends on claim 1:
Keslin/Frank fails to expressly teach the operations comprising presenting, via the GUI, a second notification indicative of a number of users accessing the shared industrial automation project file.

However, Antebi teaches the operations comprising presenting, via the GUI, a second notification indicative of a number of users accessing the shared industrial automation project file. (e.g., presence information 616 of collaborators (e.g., number of names) indicate how many users have access to a shared document 612 of Figure 6 par. 92; Presence information 626 metadata may include the names and contact information, such as email and title, of collaborating authors for document 612, and the current online presence status of each author. For example, if John Doe is currently online but others are not, then an icon or similar indicator, such as color, may display their presence and availability accordingly. )

In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin/Frank to include presence information as taught by Antebi with a reasonable expectation of success to provide the benefit of displaying information showing which clients are currently working on a selected document to efficiently allow communication with collaborators while working. (see Antebi; par. 121)

Claim 3 depends on claim 2:
As noted above, Keslin/Frank/Antebi teaches the operations comprising: in response to receiving a second input indicative of a selection of the second notification, presenting, via the GUI, a third notification indicative of a user identification associated with at least one user of the number of users. (e.g., presence information 616 of collaborators (e.g., each name) indicate how many users have access to a shared document 612 of Figure 6 Antebi; par. 92; Presence information 626 metadata may include the names and contact information, such as email and title, of collaborating authors for document 612, and the current online presence status of each author. For example, if John Doe is currently online but others are not, then an icon or similar indicator, such as color, may display their presence and availability accordingly.)


Claim 4 depends on claim 2:
Keslin/Frank fails to expressly teach the operations comprising:
presenting, via the GUI, a message associated with at least one user of the number of users.

However, Antebi teaches the operations comprising:
presenting, via the GUI, a message associated with at least one user of the number of users. (e.g., communicating via GUI window for email or chat or instant messaging par. 33; Client computing devices 112-118 may also be configured to communicate a message, such as through email, Short Message Service (SMS), Multimedia Message Service (MMS), instant messaging (IM), internet relay chat (IRC), Mardam-Bey's IRC (mIRC), Jabber, or the like, to another computing device. However, the present disclosure is not limited to these message protocols, and virtually any other message protocol may be employed. Par. 96; The communications between the users may or may not be related to the document currently being edited. The comments appear in real time in the appropriate comment area of dashboard 706 of each client device. Comments entered by the users onto their respective dashboard comment areas are similarly downloaded to the server for relay to the other user's client devices. Comments from each user may be identified by various techniques such as user identifiers, different colors, different icons, avatars, and the like. )

In the analogous art of collaborating on a shared project file, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin/Frank to include communication via chat as taught by Antebi with a reasonable expectation of success to provide the benefit of efficiently communicating with collaborators while working. (see Antebi; par. 121)


Claim 5 depends on claim 4:
As noted above, Keslin/Frank/Antebi teaches wherein the message is indicative of one or more additional modifications to the shared industrial automation project file. (e.g., comments from a user indicative of edits on a shared document Antebi; Par. 96;  The communications between the users may or may not be related to the document currently being edited. The comments appear in real time in the appropriate comment area of dashboard 706 of each client device. Comments entered by the users onto their respective dashboard comment areas are similarly downloaded to the server for relay to the other user's client devices. Comments from each user may be identified by various techniques such as user identifiers, different colors, different icons, avatars, and the like.)


Claim 6 depends on claim 5:
As noted above, Keslin/Frank/Antebi teaches operations comprising: presenting, via the GUI, the message adjacent to the one or more additional modifications to the shared industrial automation project file. (e.g., comments adjacent to edits as shown in Figure 7A;  Antebi; Par. 96;  The communications between the users may or may not be related to the document currently being edited. The comments appear in real time in the appropriate comment area of dashboard 706 of each client device. Comments entered by the users onto their respective dashboard comment areas are similarly downloaded to the server for relay to the other user's client devices. Comments from each user may be identified by various techniques such as user identifiers, different colors, different icons, avatars, and the like.)


Claim 7 depends on claim 6:
As noted above, Keslin/Frank/Antebi teaches wherein the message is coupled to the one or more additional modifications to the shared industrial automation project file. (e.g., under BRI, comments on the same page of edits are “coupled” to the edits as shown in Figure 7A;  Par. 96;  The communications between the users may or may not be related to the document currently being edited. The comments appear in real time in the appropriate comment area of dashboard 706 of each client device. Comments entered by the users onto their respective dashboard comment areas are similarly downloaded to the server for relay to the other user's client devices. Comments from each user may be identified by various techniques such as user identifiers, different colors, different icons, avatars, and the like.)

Claim 18 depends on claim 16:
Claim 18 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject to claim 18. 


Claim 19 depends on claim 18:
Claim 19 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject to claim 19. 


Claim 20 depends on claim 19:
Keslin/Frank fails to expressly teach wherein the GUI comprises a chat window for exchanging messages between the one or more users accessing the shared industrial automation project file.

However, Antebi teaches wherein the GUI comprises a chat window for exchanging messages between the one or more users accessing the shared industrial automation project file. (e.g., communicating via GUI window for email or chat or instant messaging par. 33; Client computing devices 112-118 may also be configured to communicate a message, such as through email, Short Message Service (SMS), Multimedia Message Service (MMS), instant messaging (IM), internet relay chat (IRC), Mardam-Bey's IRC (mIRC), Jabber, or the like, to another computing device. However, the present disclosure is not limited to these message protocols, and virtually any other message protocol may be employed. Par. 96; The communications between the users may or may not be related to the document currently being edited. The comments appear in real time in the appropriate comment area of dashboard 706 of each client device. Comments entered by the users onto their respective dashboard comment areas are similarly downloaded to the server for relay to the other user's client devices. Comments from each user may be identified by various techniques such as user identifiers, different colors, different icons, avatars, and the like. )
In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin/Frank to include presence information as taught by Antebi with a reasonable expectation of success to provide the benefit of displaying information showing which clients are currently working on a selected document to efficiently allow communication with collaborators while working. (see Antebi; par. 121)


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Keslin/Frank as cited above, and applied to claim 1, in further view of Lo et al. (hereinafter “Lo”), U.S. Patent No. 10496067 B2.
Claim 8 depends on claim 1:
Keslin/Frank fails to expressly teach wherein the industrial automation controller is communicatively coupled to a plurality of sensors and wherein the industrial automation controller is configured to receive sensor data via the plurality of sensors during execution of the shared industrial automation project file.
However, Lo teaches wherein the industrial automation controller is communicatively coupled to a plurality of sensors and wherein the industrial automation controller is configured to receive sensor data via the plurality of sensors during execution of the shared industrial automation project file. (e.g., well known for PLCs to communicate with sensors to receive sensor data based on applications executing a distributed shared project data file col. 1 line 25; PLCs are utilized in various industrial settings to control production devices and other automation devices which generate a large amount of data in their daily operations. This data may include, for example, sensor data, actuator and control program parameters, and information associated with service activities. Col. 5 line 12; Each Intelligent PLC 105A, 105B, 105C, 110A, 110B, and 110C comprises a distributed data management component. In some embodiments, the distributed data management component included at each Intelligent PLC is capable of storing data originated from the controller through the same interface into shared memory or on the file system. Col. 5 line 25; Each Intelligent PLC 105A, 105B, 105C, 110A, 110B, and 110C comprises a distributed data management component. In some embodiments, the distributed data management component included at each Intelligent PLC is capable of storing data originated from the controller through the same interface into shared memory or on the file system.  )

In the analogous art of distributing a project file, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of distributing a modified industrial automation file as taught by Keslin/Frank in the context of a industrial automation environment as taught by Lo to provide the benefit of implementing an industrial automation system customized to better serve the needs of a user. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Keslin/Frank as cited above, and applied to claim 1, in further view of Sachs et al. (hereinafter “Sachs”), U.S. Published Application No.  20140006352 A1.
Claim 9 depends on claim 1:
Keslin/Frank fails to expressly teach the operations comprising presenting, via the GUI, a merged industrial automation project file via the GUI based on the local copy of the industrial automation project file and the shared industrial automation project file. 

However, Sachs teaches the operations comprising presenting, via the GUI, a merged industrial automation project file via the GUI based on the local copy of the industrial automation project file and the shared industrial automation project file. (e.g., conventional comparison tool that displays and compares multiple documents before merging them par. 31; In some cases, the server 120 may supply the preferred version and another (non-preferred) version of a file to a conventional file comparison tool in order to identify the differences between them and display them to the user. Examples of such file comparison tools are provided, for example, in U.S. Pat. No. 7,228,319 to Fuchs, entitled " File Comparison of Locally Synched Files," and provided in products such as MICROSOFT WORD, WORKSHARE COMPARE, and other document comparison and redlining software packages where a preferred version of a file is provided as an input to the tool, the preferred version is compared against another input version of the file, and the differences between the preferred version and the other version are output by the tool and may be displayed to the user. par. 41; As described above, in some cases, the server 120 may supply the preferred version of the file and another modified version of the file to a conventional file comparison tool, in order to identify the differences between the versions of the file, display them to the user, and/or merge the two versions.)
In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin/Frank to include comparing documents prior to merging as taught by Sachs with a reasonable expectation of success to provide the benefit of improving the ability to resolve editing conflicts quickly. (see Sachs; par. 5, par. 31)


Allowable Subject Matter
Claims 10-15 would be allowable if Objection and Obvious double patenting is overcome. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145